Citation Nr: 1417225	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

Bilateral hearing loss was not manifest in active duty or within one year of separation from active service; any current hearing loss is not otherwise etiologically related to such service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active duty service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a notice letter provided to the Veteran in March 2009 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all required notice has been furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination for his claimed hearing loss.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this VA examination adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a audiometric evaluation of the Veteran, and provide an adequate basis for the etiological opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In August 2013, a hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue that is before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Considered an organic disease of the nervous system, sensorineural hearing loss is a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are applicable in the instant case.

The Veteran asserts he suffers from bilateral hearing loss as a result of in-service acoustic trauma.  The Board observes in-service acoustic trauma has previously been conceded by the RO; the Board concurs.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of the April 2009 VA audiology examination indicates the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385; see also See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Service treatment records are absent findings or complaints of, or treatment for, hearing loss during service.  In fact, comparing the audiometric testing conducted in October 1974 and June 1979, upon entrance to and separation from active service, respectively, the Veteran's hearing improved at all relevant frequencies during his period of active service.  His hearing was found to be normal bilaterally at separation, and his ears and drums were clinically evaluated as normal.  See June 1979 Report of Medical Examination.  In light of such evidence, the Board finds that there was no hearing loss disability for VA purposes manifested during active service.

In addition, there is no evidence, nor assertion, of continuity of symptomatology since service in the instant case.  In this regard, the Veteran himself affirmatively denied a prior subjective history of hearing loss at medical evaluations conducted in June 1982 and June 1983.  See June 1982 and 1983 Reports of Medical History.  Post-service medical evidence of a hearing loss disability for VA compensation purposes is first documented by a January 2008 VA audiological evaluation, nearly 30 years following the Veteran's separation from active service.  Furthermore, the Veteran testified that he first began to notice problems with his hearing approximately eight years earlier.  See August 2013 hearing transcript at 7.  This lapse in time between service and the first manifestations of hearing loss weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  Finally, as hearing loss for VA purposes was not manifest to a compensable degree within one year of service discharge, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a). 

As noted above, the Veteran was provided a VA audiological examination in April 2009.  Following an examination and review of the Veteran's claims file, including service treatment records, the VA examiner opined that the Veteran's current hearing loss is not caused by or a result of the Veteran's military service.  In support of this opinion, the VA examiner noted the Veteran's normal hearing at service separation and post-service civilian noise exposure, which he determined could have contributed to the Veteran's current hearing loss.

The Board does not question the Veteran's assertion of exposure to acoustic trauma in service.  However, there remains no competent opinion of record linking his current bilateral hearing loss to such noise exposure.  While the Veteran himself has stated his hearing loss is related to active service, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent, credible and probative evidence of hearing loss for VA purposes in service or within one year of service discharge, nor is there evidence of chronicity of symptomatology since service discharge.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hearing loss and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  There is no competent medical evidence or competent medical opinion in support of his claim, and the negative service treatment records, the negative VA examiner's opinion and the length of time between the Veteran's separation from active service and first complaints of hearing loss weighs against the claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


